IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CENTURY INDEMNITY COMPANY, AS             : No. 45 EAL 2018
SUCCESSOR TO CCI INSURANCE                :
COMPANY, AS SUCCESSOR TO                  :
INSURANCE COMPANY OF NORTH                : Petition for Allowance of Appeal from
AMERICA AND PACIFIC EMPLOYERS             : the Order of the Superior Court
INSURANCE COMPANY,                        :
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ONEBEACON INSURANCE COMPANY               :
F/K/A CGU INSURANCE COMPANY               :
F/K/A GENERAL ACCIDENT                    :
INSURANCE COMPANY OF AMERICA,             :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.